Case 3:18-mj-O7158-SCW Document 1 Filed 10/05/18 Page 1 of 7 Page |D #1

FILED

IN THE UNITED s'rA'rEs DISTRICT coURT UCT 0 5 29

FOR THE SOUTHERN DISTRICT OF ILLINOIS STEPHEN C' WLIAMS

U.S. MAGlSTRATE JUDGE

 

RN DISTRICT OF LLLINOIS
UNITED STATES OF AMERICA, ) SOU'T!IEI‘.:E`sT ST| LOUIS OFFICE
)
Plaintiff, )
)
VS~ ) CAsE NUMBER /K-m-_\ _ 7/$ t » ch)
)
)
ALGERNON C. PERKINS, ) Title 18, United States Code
) Section 1951
Defendant. )
CRIMINAL COMPLAINT

I, Matthew lnlow, the undersigned complainant being duly sworn state the following is
true and correct to the best of my knowledge and belief:
COUNT 1

INTERFERENCE WITH COMlVIERCE BY ROBBERY

 

On or about the 7th of September, 2018, in Marion County, Illinois, within the Southem

District of Illinois,

ALGERNON C. PERKINS,

defendant herein, did unlawfully take and obtain personal property consisting of United States
currency from the person or presence of the employee of the Cash Store, the owner of the currency
and a business that engages in interstate commerce, against the employee’s will by means of actual
and threatened force, violence, and fear of injury to the employee by holding a pistol to the back

of the employees head and threatening to shoot her.

All in violation of Title 18, United States Code, Section 1951.

Case 3:18-mj-O7158-SCW Document 1 Filed 10/05/18 Page 2 of 7 Page |D #2

COUNT 2
INTERFERENCE WITH COMMERCE BY ROBBERY
On or about the 29th of September, 2018, in Madison County, Illinois, within the Southern

District of Illinois,

ALGERNON C. PERKINS,

defendant herein, did unlawfully take and obtain personal property consisting of United States
currency from the person or presence of the employee of the Cash Store, the owner of the currency
and a business that engages in interstate commerce, against the employee’s will by means of actual
and threatened force, violence, and fear of injury to the employee by holding a pistol to the

employee’s back.
All in violation of Title 18, United States Code, Section 1951.

AFFIDAVIT

I am a Special Agent (SA) with the Bureau of Alcohol, Tobacco, Firearms and Explosives
(ATF) United States Department of Justice since September of 2001. I arn currently assigned to
the Fairview Heights Field Office in Illinois. Prior to becoming an agent with ATF, I was a
Uniformed Division Ofiicer with the United States Secret Service. I investigate crimes of violence
and drug crimes that are in violation of Titles 18 and 21 of the United States Code of Federal law
in the Southem District of Illinois, The statements contained in this affidavit are based on the

investigation of your Afflant, as well as information derived from reports and interviews of the

Case 3:18-mj-O7158-SCW Document 1 Filed 10/05/18 Page 3 of 7 Page |D #3

law enforcement officers and witnesses named herein, ln support of this Complaint, your Afiiant
states as follows:

l) On September 7, 2018 at approximately ll:43 a.m., M.P. worked alone at the
Salem, Illinois Cash Shop. The Cash Shop is located at 103 Baldridge Lane, #101
in Salem, Illinois within Marion County within the Southem District of Illinois.

2) M.P. reported to law enforcement that a black male wearing a t-shirt, jeans, and a
ball cap entered the store. The black male held a handgun and placed it to the back
of M.P.’s head, The black male told M.P. to open the drawers and the safe and
empty all of the money into the bag. The black male told M.P. if she moved her
head, he would shoot her in the head and face. The black male led M.P. into a
bathroom where M.P. pressed the panic button. Over seven thousand dollars was
taken.

3) When law enforcement arrived, M.P. required several minutes to calm down
sufficiently for law enforcement to talk with M.P. regarding the armed robbery.

4) Salem police officers obtained video surveillance from the local Kentucky Fried
Chicken. On September 7, 2018, a black male wearing jeans, a t-shirt, and a ball
cap entered the Kentucky Fried Chicken, according to the time set on the video
recording, at 11:20 a.m. The black male’s jeans are distinctive with ripped upper
thighs and a crease pattern below the upper thigh ending roughly by the knee.

5) On September 7, 2018 at approximately 16:00 hours, Cahokia Motors sold a Black
2008 Dodge Charger to Taquita McCaster. Ms. McCaster lives at 324 Greystone
Drive in Alorton Illinois 62207. Algemon Perkins is married to Taquita McCaster.

6) Cahokia Motors places GPS devices in their financed vehicles. The 2008 Dodge

Case 3:18-mj-O7158-SCW Document 1 Filed 10/05/18 Page 4 of 7 Page |D #4

7)

8)

9)

Charger has a GPS devise within the vehicle.

On September 19, 2018, the Cash Store in Taylorville, Illinois within the Central
District of Illinois, was robbed by two black males. The GPS located in the 2008
Dodge Charger identified the 2008 Dodge Charger at ll E. North Street
Taylorville, Illinois 62568; John Street, Taylorville, Illinois 62568; and 220 E.
Pleasant Street Taylorville, Illinois 62568.

The Taylorville Cash Store is located at 119 West Park Street Taylorville, Illinois
62568. The Cash Store is less than half a mile from 220 E. Pleasant Street. The
video surveillance from the Cash Store shows two black males enter the Taylorville
store. The two black males speak with the Cash Store employee. Then the first
black male jumps the counter. The second black male jumps the counter after the
first black male. The first black male is wearing a white hat and holding a black
pistol. The second black male is wearing a black hat and does not have a Weapon.
The first black male pointed the pistol to the clerk’s head the entire time. As they
exit, the black hat was lefi behind.

On September 29, 2018, at approximately 12:32 p.m., H.P. worked as an employee
at the Cash Store located at 12547 Rt 143 in High]and, Illinois within Madison
County within the Southem District of Illinois. H.P. stated that she heard the front
door open and turned to assist the customer. H.P. stated that she saw a shorter,

black male jump over the counter and display a black handgun. H.P. stated that

' the black male placed the handgun toher back and forced her to open the cash

drawer and the safe. After taking the funds, the black male forced H.P. into the

back of the store and into the bathroom. Once in the bathroom, H.P. called 911.

Case 3:18-mj-O7158-SCW Document 1 Filed 10/05/18 Page 5 of 7 Page |D #5

FURTHER YOUR AFFIANT SAYETH NAUGHT.

w/M: 1 7/1/1+~»
Matthew Inlo\é,
Special Agent, Bureau of Alcohol Tobacco Firearms

State of Illinois )
SS.

\-_f

County Of`St. Clair )

Sworn to before me and subscribed m my presence on the 5th day of October 2018, at

East St. Louis, Illinois.
f //

sTEP gant/ci WILLIAMS
United States Magistrate Judge

STEVEN WEINHOEFT
United States Attorney

g§er% Hudson

Assistant United States Attorney

Case 3:18-mj-O7158-SCW Document 1 Filed 10/05/18 Page 6 of 7 Page |D #6

10)

11)

12)

$3915.00 in United States Currency was taken from the Cash Store,

Highland Police department arrived and began investigating The Cash Store
maintains its own, motion activated surveillance system. The video shows a black
male wearing distinctive jeans entering the Cash Store. The jeans show a large rip
on both upper thighs and creasing between the upper thighs and knee area.
Highland Police also contacted local businesses to determine if additional
surveillance footage was available. The September 29, 2018 McDonald’s
restaurant surveillance video is clear. At 10:24 a.m., video shows a black male
wearing a black hat, a black zip hoodie, a white t-shirt, necklace, ripped/torn blue
jeans, and white tennis shoes entering the south entrance of the restaurant Afcer
meeting Algernon Perkins on October 4, 2018 and viewing the McDonald’s video,
Affiant believes Algemon Perkins is the person in the McDonald’s video.
Additionally, the McDonald’s video shows Perkins removing his cellular
telephone. The cellular telephone home screen is visible on the video. During the
course of Perkins’ arrest on October 3, 2018, law enforcement again views Perkins’
cellular telephone home screen. On October 3, 2018, law enforcement were able
to compare the horne screen on Perkins’ cellular telephone with the horne screen
visible on the September 29, 2018 McDonald’s video. The home screens appear
the same. Finally, in the September 29, 2018 McDonald’s video, Perkins leii; the
McDonalds from the south doors turning west on Il-l43. Moments later, a black
Dodge Charger is seen travelling on IL 143.

GPS data records show that the 2008 Dodge Charger purchased by Taquita

McCaster is in Highland, Illinois on September 29, 2018. The Dodge Charger is

Case 3:18-mj-O7158-SCW Docume'nt 1 Filed 10/05/18 Page 7 of 7 Page |D #7

13)

14)

15)

16)

17)

first recorded stopping at 10:24 a.m. at 12548 IL-l43 Highland, Illinois. The
Dodge Charger last stops in Highland at 12:25 p.m, then returns to the Greystone
apartment in Alorton, Illinois,

The Cash Store is located within an outdoor shopping center. Other stores include
AT & T, Cricket Wireless, WalMart, and Domino’s Pizza. At the time of the armed
robbery, the Domino’s Pizza surveillance video shows the 2008 Dodge Charger
parked to the side of the Cash Store, At 12:31 p.m., the Dodge Charger leaves the
shopping center and continues towards IL-143. Twenty seconds later, Highland
dispatch_received the 911 call from the Cash Store.

On October 3, 2018, the United States Marshals Service executed a parole violation
warrant at 324 Greystone Apartment B in Alorton, Illinois. While there, Task
Force Officer J on Andrews recognized Perkins from the intelligence bulletin from
Highland Police Department. Highland Police Department sought assistance
identifying the suspect in their surveillance photographs TFO Andrews
recognized Perkins.

While at the residence, law enforcement located the ripped and creased jeans Wom
by the offender during the Salem and Highland robberies. Additionally, law
enforcement found a rifle, but did not locate the black pistol.

On October 4, 2018, Affiant and Detective Brines met Perkins. After meeting
Perkins, both Affiant and Brines reviewed the Salem Kentucky Fried Chicken
video. Based upon the shape of Perkins’ face and mouth and the distinctive j eans,
Affiant and Brines identified Perkins as the customer in Kentucky Fried Chicken.

The Cash Store is a national business that engages in interstate commerce.

